Title: To Thomas Jefferson from Tench Coxe, [before 18 April 1802]
From: Coxe, Tench
To: Jefferson, Thomas


            Sir	
              [before 18 Apr. 1802]
            The papers announce that the legislature is to rise in ten days. This critical and peculiar situation in which I am placed impels me, contrary to my intention, to address you once more before the conclusion of the Session.
            It was in the Month of Decemr. 1800, that a gentleman now in Washington then recently returned from that place, informed me here, that a number of the persons who were afterwards nominated to the Senate by you, were fixed on for various offices at Washington, and that no provision was made or settled for me—It is now sixteen months since that period—the Legislature have been twice in session, and numerous appointments have been made at Washington & Phila. The gentleman who received my office on my urgent extrusion, has retained it, and will probably continue in it longer than the present collectorship of the Revenue will last, the latter office being limited to one small scene in perfect order, while the other extends over the numerous & disordered collectorships, which it must require more time to close. Both offices belong to the same system. Both must have been expected to be abolished at the same time, or nearly so. My situation be assured, Sir, has been thought extremely delicate in respect to that office, and it has occasioned much remark by friends, and foes and dispassionate and candid men concerned only for a rational execution of Government—
            I have undergone considerable difficulty in justifying my acceptance of the office I now hold, and the reasons uniformly given to me are such as confirm the correctness of the reasons for which I avoided the acceptance of it from June till October. I have lost the office which I resigned at Lancaster, and after it has been filled by another Gentleman, I can have no thought of regaining it—I find myself in this expensive Town, and the present emolument of my office declining from the notice of its objects being to cease. The office itself is to terminate in a short time. The world see me yet unprovided for—yet unrestored—my old office held by him that extruded me—The best Branch of it here given to another (Genl. M) and I a non commissioned officer of the system. I submit to you, Sir, whether the most negative character, extruded as I was, would not be lowered by these circumstances in the public eye—I submit, Sir, whether I have merited it—whether there is any man who has labored more, or with more effect, or with more injury to himself to prevent a counter-revolutionary operation from 1792 to 1801 than I.
            In this state of things & under such circumstances it is supposed you are about to make one or more changes in the customs. I have recd. nothing yet from your justice or your friendship, and am a Merchant, who have joined practice in navigation, importation & exportation, to practice in superintending our commerce for two years in the Treasury, and to reading, and study in the foreign & domestic Theory & legislation of it—With what success, I submit. In all commercial countries such men are employed by good & wise rulers. On these grounds I beg you, Sir, to consider my pretensions to the one place in the Customs, wch. you may vacate, if only one—and to the second, if two. I beg you Sir to consider whether, Genl. M. having recd. one office from you & I assurances after his appointment to that, whether, I say, I am not entitled to any vacancy which I can fill as well as he, if there be one only vacated. If there be two, I shall express my cheerful disposition to take the least profitable.
            I repeat, in confidence, that he cannot remain in it. I am satisfied the event, I mentioned will take place in Pennsa. unless he does what many republicans think no man has a right to do. At all events however the question of giving one gentlemen two capital appointments to the delay of claims such as you have been pleased to say mine are, is respectfully submitted. Permit me to express to you my sincere belief & apprehensions that your giving him a second and commercial appointment to my exclusion, after so long delay will do all in your power to consummate my depression and disgrace—The trivial appointment of a commr. of Bankruptcy, which Judge P. will have the power to render fruitless by running upon the three he likes, to the exclusion of the other two will neither maintain my large family, repair my substantial losses, nor restore me to public honor and confidence. The office cannot produce 1200 Dollars ⅌ annum, and is a very uncomfortable & inconvenient one.
            The question in regard to me remains with you, Sir. After asserting the justice of restoration to office, in ordinary cases of extrusion, the rising of the legislature without an acceptable substitute & after filling substitutes known to be acceptable, with others, will be a situation the hardship of which I cannot but most sensibly feel. I should be unjust to you, Sir, and to myself to conceal my anticipation of the pains & evils of such a situation. I perceive that I shall be unable to endure my situation without seeking relief, and that relief can only be in a seclusion from my political Connexions and relations in the Bosom of my family. The world will see that if an office in the customs does not afford an opportunity to provide for me, nothing ever can—and they will consider my disgrace as deliberate and complete. In this trying situation, it will be my endeavour, with the support of heaven, to maintain a temperate, virtuous and judicious conduct—May God grant that so bitter a cup as exile at the hands of my friends may pass from me. Yet such, Sir, appears to me to be the inevitable afflicting consequence of your exhibiting me on the rising of the legislature in the Situation I have mentioned. I entreat you to pardon this last effusion of a deeply wounded spirit. On serious reflexion I could not justify the omission of this final attempt to avoid the evils I deprecate—
            I have the honor to be, Sir, yr. mo. respectf. servt.
            	
              Tench Coxe
          